Adams, J.
This is a proceeding for the dissolution of the defendant under C. S., 6524 on the alleged ground that it is doing business upon inadequate rates, is unable to meet its obligations, delays settlement of its claims, and is practically insolvent. The defendant denies these and other material allegations in the complaint and avers that it is an incorporated association of local lodges of a society which for more than fifty years has been and is now doing a business in this State and providing for the payment of death benefits not exceeding five hundred dollars to any one person. In his reply the plaintiff admits this allegation and in the judgment it is set forth as one of the findings of fact. Upon this admission and finding the trial court adjudged that articles 24 and 25 of chapter 106 of the Consolidated Statutes, under which the action was brought, do not affect or apply to the defendant. The judgment accords with the express provision of O. S., 6518, by which the defendant is exempted from the provisions of these statutes.
Judgment affirmed.